Case: 11-20145     Document: 00511662918         Page: 1     Date Filed: 11/10/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                           FILED
                                                                      November 10, 2011
                                       No. 11-20145
                                                                         Lyle W. Cayce
                                                                              Clerk
AQUATIC LODGING, L.L.C.,

                                                  Plaintiff-Appellant
v.

BAYOU BOYS BOAT RENTAL, L.L.C.,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-4161


Before JONES, Chief Judge, and DAVIS and DeMOSS, Circuit Judges.
PER CURIAM:*
        The court has considered this appeal in light of the briefs, oral argument,
and pertinent portions of the record. There being no reversible error, the
judgment of the district court is AFFIRMED. See 5TH CIRCUIT LOC. RULE 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.